
	
		III
		111th CONGRESS
		1st Session
		S. RES. 219
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Mr. Menendez submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the hockey team of East Side High
		  School in Newark, New Jersey.
	
	
		Whereas adolescents who lack a structured, after-school
			 environment are at high risk of delinquency, poor academic performance, and
			 illicit behavior;
		Whereas the lack of a structured after-school environment
			 is especially prevalent in inner-city communities such as Newark, New
			 Jersey;
		Whereas athletic organizations provide a safe after-school
			 environment in which adolescents learn about commitment, dedication, and
			 teamwork;
		Whereas East Side High School in Newark, New Jersey,
			 formed a hockey team;
		Whereas members of the East Side High School hockey team
			 have shown resilience, dedication, and continuous improvement;
		Whereas the New Jersey Devils offered assistance to the
			 East Side High School hockey team, including access to the New Jersey Devils
			 practice hockey rink; and
		Whereas the nonprofit organization, Hockey in Newark, has
			 joined with the New Jersey Devils and the National Hockey League to collect and
			 distribute donated hockey equipment and uniforms valued at $85,000 to
			 low-income children in Newark, New Jersey: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 dedication of the players and coaches of the hockey team of East Side High
			 School in Newark, New Jersey;
			(2)wishes the East
			 Side High School hockey team many successful seasons ahead; and
			(3)commends the New
			 Jersey Devils for engaging the local community and providing low-income,
			 at-risk children the opportunity to play hockey.
			
